UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 12-7702


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DARRYLE EDWARD ROBERTSON, a/k/a Tiger,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, Senior District
Judge. (1:01-cr-00304-JFM-3)


Submitted:   January 8, 2013                 Decided:   January 23, 2013


Before KING, SHEDD, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Darryle Edward Robertson, Appellant Pro Se. John Francis
Purcell,   Jr.,  Assistant United States Attorney,  Stephen
Schenning, OFFICE OF THE UNITED STATES ATTORNEY, Baltimore,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Darryle Edward Robertson seeks to appeal the district

court’s order denying Robertson’s Fed. R. Civ. P. 60(b) motion

for relief from the judgment in his 28 U.S.C.A. § 2255 (West

Supp.    2012)   proceeding.     We   dismiss          the   appeal   for    lack     of

jurisdiction because the notice of appeal was not timely filed.

            When the United States or its officer or agency is a

party, the notice of appeal must be filed no more than sixty

days after the entry of the district court’s final judgment or

order, Fed. R. App. P. 4(a)(1)(B), unless the district court

extends the appeal period under Fed. R. App. P. 4(a)(5), or

reopens the appeal period under Fed. R. App. P. 4(a)(6).                        “[T]he

timely    filing   of   a   notice   of       appeal    in   a   civil   case    is    a

jurisdictional requirement.”          Bowles v. Russell, 551 U.S. 205,

214 (2007).

            The district court’s order was entered on the docket

on October 14, 2011.           The notice of appeal was filed eleven

months later.      Because Robertson failed to file a timely notice

of appeal or to obtain an extension or reopening of the appeal

period, we dismiss the appeal.                We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                            DISMISSED

                                          2